Opinion filed December 15, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00291-CR
                                         __________

                       DERRICK JARROD JONES, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 90th District Court

                                    Stephens County, Texas

                                  Trial Court Cause No. F31521


                           MEMORANDUM                  OPINION
       Derrick Jarrod Jones was convicted of sexual assault of a child and sentenced to
confinement for a term of eight years in the Institutional Division of the Texas Department of
Criminal Justice. We dismiss the appeal for want of jurisdiction on the basis that the notice of
appeal was not timely filed.
       The papers on file in this court indicate that appellant‟s sentence was imposed on
August 11, 2011, and that no motion for new trial was filed. Appellant filed a notice of appeal
on September 27, 2011, forty-seven days after the date sentence was imposed. On October 12,
2011, upon receiving appellant‟s notice of appeal and the docketing statement, this court notified
the parties by letter that the notice of appeal appeared to be untimely. We requested that
appellant respond by October 27, 2011, and show grounds for continuing this appeal. We also
informed appellant that the appeal may be dismissed for want of jurisdiction.                                 Appellant‟s
counsel did not file a response in this court by October 27, 2011, with grounds for continuing
this appeal.1
         Pursuant to TEX. R. APP. P. 26.2, the notice of appeal was due to be filed within thirty
days after the date the sentence was imposed in open court. Appellant‟s notice of appeal was not
filed until forty-seven days after the sentence was imposed. Appellant did not file a motion for
extension of time as provided for in TEX. R. APP. P. 26.3. Absent a timely notice of appeal or
compliance with Rule 26.3, this court lacks jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App.
1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
         Accordingly, this appeal is dismissed for want of jurisdiction.

                                                                   PER CURIAM

December 15, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




         1
           The court would note that appellant‟s counsel filed an application for writ of habeas corpus in the trial court on
October 27, 2011, requesting an out-of-time appeal. Additionally, appellant forwarded a pro se response to this court on
October 27, 2011. We have not considered appellant‟s response, however, because “[a]ppellants are not allowed to have „hybrid
representation‟ on appeal.” Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001).

                                                             2